11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Rolando Santamaria,                            * From the 35th District Court
                                                 of Brown County,
                                                 Trial Court No. CR24604.


Vs. No. 11-17-00063-CR                         * January 5, 2018

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Willson, J.,
                                                 Bailey, J., and Wright, S.C.J., sitting
                                                 by assignment)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.